internal_revenue_service number release date index number ------------------------------------------------------------ -------------- ----------------------------------------------------- ---------------------- -------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------------------------- telephone number --------------------- refer reply to cc tege eb qp2 plr-156460-05 date date ---------------------- legend c -------------------------------------------- plan -------------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------------------------- -------------------------------------------------------------------------- dear ---------------- this responds to your authorized representative’s letter of date and subsequent correspondence on behalf of c and it sec_457 plan requesting a ruling concerning the proposed amended and restated deferred_compensation plan the plan which c intends to be an updated eligible_deferred_compensation_plan under sec_457 of the internal_revenue_code_of_1986 the code as amended under the economic_growth_and_tax_relief_reconciliation_act_of_2001 egtrra and in subsequent legislation the plan has been or will be adopted only by c and its related agencies and instrumentalities which are all represented to be eligible local governmental employers described in sec_457 of the code under the plan a participant an employee of c or one of its related agencies and instrumentalities may elect to defer compensation that would have been received for services rendered to c in any taxable_year until death severance_from_employment attainment of age 70½ or until the occurrence of an unforeseeable_emergency the plan also contains a provision allowing an elective in-service distribution of dollar_figure or less to be paid to a participant from his or her account in certain limited circumstances set forth thereunder and in sec_457 plr-156460-05 the plan also permits its board to establish a program allowing the plan’s participants to take loans from their plan accounts subject_to certain restrictions loans made under the plan are subject_to rules in the plan and in sec_1_457-6 of the income_tax regulations including provisions restricting the maximum amount and term of a plan_loan a participant’s election under the plan to defer compensation not yet paid including post-severance compensation paid within 2½ month after severance_from_employment must be filed prior to the beginning of the month in which the compensation to be deferred is paid or made available the plan provides for a maximum amount that may be deferred by a participant in any taxable_year and also provides for a catch-up computation for amounts deferred for one or more of the participant's last three taxable years ending before he attains normal_retirement_age under the plan the plan also provides for the age plus catch-up_contributions described in sec_414 however the plan provides that a participant can only utilize one of the two catch-up contribution provisions during a single year the amounts that may be deferred under the annual maximum limitation and the catch-up provisions are within the limitations of sec_457 including the sec_457 coordinated deferral provision in addition a participant may make voluntary contributions to the deemed_ira or deemed roth_ira offered in the plan if he or she meets and complies with certain requirements established thereunder the deemed_ira funds would be held by a custodian which is a bank described in sec_408 of the code with certain limitations a participant beneficiary or alternate_payee may elect the manner in which his her deferred amounts will be distributed the plan provides that the manner and time of benefit payout must meet the distribution_requirements of sec_401 of the code the plan provides that amounts of compensation deferred thereunder are to be transferred to and held in custodial accounts described in sec_457 for the exclusive benefit of the participants and their beneficiaries all amounts deferred under the plan must be transferred to the appropriate accounts within a short_period after such compensation would otherwise have been paid the rights of any participant or beneficiary to payments pursuant to the plan are generally nonassignable and not subject_to pledge attachment or encumbrance plr-156460-05 in addition the plan provides that certain compensation described therein including payments for accrued bona_fide sick vacation or other leave may be contributed and deferred into the participant’s account in the plan within 2½ months after the participant’s severance_from_employment if the participant has properly and timely made an election to defer such compensation before the beginning of the month in which such amounts would otherwise be paid sec_457 of the code provides rules for the deferral of compensation by an individual participating in an eligible_deferred_compensation_plan as defined in sec_457 sec_457 of the code provides that in the case of a participant in an eligible governmental deferred_compensation plan any amount of compensation deferred under the plan and any income attributable to the amounts so deferred shall be includible in gross_income only for the taxable_year in which such compensation or other income is paid to the participant or beneficiary sec_457 prescribes that an eligible_deferred_compensation_plan must meet the distribution_requirements of sec_457 sec_457 provides that for a sec_457 plan to be an eligible_plan the plan must have distribution_requirements providing that under the plan amounts will not be made available to participants or beneficiaries earlier than i the calendar_year in which the participant attains age 70½ ii when the participant has a severance_from_employment with the employer or iii when the participant is faced with an unforeseeable_emergency as determined under treasury regulations sec_457 defines an eligible_employer to be a state political_subdivision of a state any agency_or_instrumentality of a state or political_subdivision of a state sec_457 provides that a plan maintained by an eligible governmental employer shall not be treated as an eligible_deferred_compensation_plan unless all assets and rights purchased with such deferred_compensation amounts and all income attributable to such amounts property or rights of the plan are held in trust for example in custodial accounts or annuity_contracts for the exclusive benefit of participants and their beneficiaries sec_457 provides that custodial accounts and contracts described in sec_401 shall be treated as trusts under rules similar to the rules under sec_401 plr-156460-05 proposed_regulations sec_1_457-4 of the income_tax regulations published in the federal_register for date fr provides that participants in eligible sec_457 plans may elect to defer accumulated sick_pay accumulated vacation pay and back pay if certain conditions are met first the accumulated back pay must be paid to the participant or deferred into his sec_457 plan account within 2½ months following severance_from_employment additionally these amounts may be deferred for any calendar month only if an agreement providing for that deferral is entered into before the beginning of the month in which the amounts would otherwise be paid or made available the preamble to these proposed_regulations states p ending issuance of final regulations taxpayers may rely on the modifications contained in sec_1_457-4 regarding post-severance compensation payments and other compensation timing rules pursuant to this reliance taxpayers may apply the proposed amendments described in this paragraph for periods prior to the effective date of final regulations sec_408 of the code provides that if a qualified_employer_plan including a governmental sec_457 plan allows employees to make voluntary contributions to a separate_account under the plan and under the terms of such plan the account meets the applicable_requirements of sec_408 relating to iras or sec_408a relating to roth iras then such separate_account shall be treated as an ira or roth_ira and not as a qualified_employer_plan based upon the provisions of the plan summarized above and the documents presented we conclude as follows the proposed amended and restated plan constitutes an eligible_deferred_compensation_plan as defined in sec_457 of the internal_revenue_code_of_1986 as amended under egtrra amounts of compensation deferred in accordance with the plan including any income attributable to the deferred_compensation will be includible under sec_457 in the recipient’s gross_income only for the taxable_year or years in which amounts are paid to a participant or beneficiary in accordance with the terms of the plan the plan’s deemed_ira provision as submitted on date satisfies the form requirements of a traditional_ira under sec_408 of the code or a roth_ira provision under sec_408a provided that the trustee or custodian of the ira assets is a bank described in sec_408 or has been approved by the irs pursuant to sec_408 thus the form of the plan’s deemed_ira provision does not adversely affect the status of plr-156460-05 the plan as an eligible_deferred_compensation_plan under sec_457 of the code concerning elective_deferrals of accumulated sick annual vacation and other leave pay and back pay into the plan such annual deferrals contributed to the plan within 2½ months after the participant’s severance_from_employment in accordance with prop_reg sec_1_457-4 will not cause the plan to lose its status an eligible_plan under sec_457 and such deferrals including any income earned thereon will be includible in the gross_income of the recipient only in the taxable_year or years when such amounts are paid no opinion is expressed concerning the timing of the inclusion in income of amounts deferred under any deferred_compensation plan other than the above- described plan if the amended and restated plan is significantly modified this ruling will not necessarily remain applicable revised regulations under sec_1_457-4 pertaining to the issues concerning the deferral of certain post-severance compensation addressed in this ruling have not yet been adopted therefore ruling number may be modified or revoked if the adopted final regulations are inconsistent with any conclusion in this ruling see section dollar_figure of revproc_2006_1 2006_1_irb_1 however when the criteria in section dollar_figure of revproc_2006_1 are satisfied a ruling is generally not revoked or modified retroactively this ruling is directed only to the plan and not to any other sec_457 plan and it applies only if c adopts the revised plan submitted on date sec_6110 of the internal_revenue_code provides that this ruling may not be used or cited as precedent sincerely robert d patchell chief qualified_plans branch employee_benefits tax exempt government entities enclosure cc chief of examination c t ep
